Hawkins, Justice.
The only judgment assigned as error in the instant case being one sustaining a plea to the jurisdiction and vacating and revoking a rule nisi and temporary restraining order previously granted, but not ordering a dismissal of the action, is not such a final judgment as will give this court jurisdiction óf a writ of error complaining thereof. The writ of error, being premature, must be dismissed. Crider v. Harris, 181 Ga. 555 (182 S. E. 592); Harris v. Stowers, 192 Ga. 215 (15 S. E. 2d 193); Waddell v. Groover, 207 Ga. 166 (60 S. E. 2d 239); Harper v. Mayes, 209 Ga. 361 (72 S. E. 2d 710); Smith v. Smith, 210 Ga. 355 (80 S. E. 2d 160); Ross v. Mercer, 115 Ga. 353 (41 S. E. 594).

Writ of error dismissed.


All the Justices concur. Duckworth, C.J., concurs specially.

Duckworth, C. J.,
concurring specially. I concur solely because the innumerable decisions of this court compel me to do so. This case, howéter, demonstrates the fallacy of those decisions, and I regret that where, as here, it is obvious that a party who has *504suffered an adverse judgment under those decisions is compelled to endure that judgment unless he is willing to stultify himself by asking the trial judge to render a judgment against his client.' I would, therefore, if the justices would agree, review and overrule every decision of this court that requires a dismissal here.